                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA,                   )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          )       No.:   3:19 CR 103-TAV-DCP-1
                                             )
 JASON BRIAN LYONS,                          )
                                             )
              Defendant.                     )


                                         ORDER

       This criminal case is before the Court for consideration of the Report and

 Recommendation entered by United States Magistrate Judge Debra C. Poplin on March 31,

 2021 (the “R&R”) [Doc. 54]. There have been no timely objections to the R&R and

 enough time has passed since the filing of the R&R to treat any objections as having been

 waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Fed. R. Crim. P. 51. In the

 R&R, Magistrate Judge Poplin recommends that the Court deny defendant’s Application

 to Proceed in District Court Without Prepaying Fees or Costs [Doc. 50] and certify that

 defendant’s appeal is not taken in good faith, as he indicates that he does not intend to

 present any issues on appeal.

       After a review of the R&R and the record in this case, the Court is in agreement with

 Magistrate Judge Poplin’s recommendation, which the Court adopts and incorporates into

 its ruling. Thus, the Court ACCEPTS IN WHOLE the R&R [Doc. 54] and it is

 ORDERED that the defendant’s Application to Proceed in District Court Without

 Prepaying Fees or Costs [Doc. 50] is DENIED. The Court further CERTIFIES that any



Case 3:19-cr-00103-TAV-DCP Document 55 Filed 04/19/21 Page 1 of 2 PageID #: 429
 appeal in this case would not be taken in good faith, as defendant has indicted that he does

 not intend to raise any issues on appeal.

         IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                              2


Case 3:19-cr-00103-TAV-DCP Document 55 Filed 04/19/21 Page 2 of 2 PageID #: 430
